Mr. Presiding Justice Brown delivered the opinion of the court. 4. Cancellation of instruments, § 37*-—when note ordered surrendered for cancellation. Where a court of equity acquires jurisdiction over a proceeding for the dissolution of partnership and an accounting, and finds that a judgment note signed by one of the parties and payable to the other, was agreed to he paid out of the complainant’s share of the profits of the business and had been in fact paid or satisfied in an accounting before judgment had been entered upon it at the suit of the defendant, it is within the jurisdiction of the court to enjoin the defendant perpetually from collecting or attempting to collect the same or the judgment entered upon it and to order, the defendant to deliver it up to the court for cancellation. 5. Equity, § 25*—when jurisdiction not lost 6y agreement of parties pendente lite. Where a court of equity acquires jurisdiction over a proceeding involving the dissolution of partnership and an accounting, the jurisdiction of the court to enjoin the collection of the judgment entered upon a note which the court found had been fully paid was not affected by an agreement between the parties, entered into after the coming in of the master’s report, to dissolve the partnership and settle all other matters in dispute between them except the note in question and the judgment thereon.